PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/045,165
Filing Date: 25 Jul 2018
Appellant(s): S. C. JOHNSON & SON, INC.



__________________
John R. Linzer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/24/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schram et al (U.S. 6,446,880) in view of Arkins (U.S. 5,489,036) and Isogai (U.S. 2015/0321798), as stated in the Final Action dated 10/21/2021. 

 (2) Response to Argument
	Appellant argues that the combination of Schram in view of Arkins and Isogai fails to teach the limitations of “wherein the stop is disposed between the flange and the wick, and is provided directly above the rim when the refill is in the assembled configuration, and wherein the inner surface of the rim is located radially closer to the wick than the innermost stop surface of the stop”. These limitations are present in both independent claim 1 and independent claim 11. Therefore, the following arguments and rebuttals apply to both independent claims. Appellant has not provided arguments regarding any dependent claims. Appellant argues that the prior art does not read on said limitations for the following reasons:
	(a) Appellant argues that the cited art fails to teach or suggest a stop, wick and flange as claimed by claims 1 and 11. Examiner respectfully disagrees. Primary reference Schram teaches “[wherein the stop] is provided directly above the rim when the refill is in the assembled configuration”, as seen in Figs 2-3, the stop (interpreted as the downward extensions of part 96) is positioned directly above the rim. Further, the combination of Schram and Arkins teach a stop (62 of Arkins) that is disposed between a flange (64 of Arkins) and the wick (62 of main reference Schram). As such, Schram in combination with Arkins teach the limitation of “wherein the stop is disposed between the flange and the wick”. Moreover, regarding the limitation of “wherein the inner surface of the rim is located radially closer to the wick than the innermost stop surface of the stop” Examiner has used Isogai to modify Schram to reject this limitation. As seen at least in Fig 4 of Isogai, the inner surface of rim 1a is radially closer to the center than the inner surface of stop 20b. Isogai teaches that it is possible to have an inner surface of the rim positioned closer to the center than the inner surface of the stop. As such, Schram in combination with Isogai teach the inner surface of the rim is located radially closer to the wick than the innermost stop surface of the stop. Examiner has provided valid motivation for combining Schram with Arkins and Isogai, as stated in the rejections seen above. 
	(b) Appellant further argues that part 20b of Isogai cannot be interpreted as the “stop” since it is not defined between a wick and a flange, as mandated by the claims. Stating that part 20b is not “disposed between a flange and a wick” and that as such it cannot be interpreted as the stop. Further stating that Isogai teaches at least three elements depending downwardly from the cap, namely parts 20b, 20c and 20d, wherein part 20b is not located in between the other parts; and that as such it cannot be considered a stop that is placed in between a wick and a flange. Examiner respectfully disagrees. The limitation of the “stop disposed between the flange and the wick” has been rejected by Schram and Arkins, as stated above. Therefore, Isogai does not need to meet this limitation. Furthermore, Examiner asserts that it is appropriate to interpret part 20b as a stop, since it is literally disclosed as a “stopper” by Isogai in at least paragraph 0031. Additionally, part 20b is the only one that works to stop the cap as it makes contact with plug 11b, and is directly positioned above the rim 1a, as required by the claims. Whereas parts 20c and 20d do not act as stops for the cap in the way that it is claimed. For these reasons, Examiner asserts that the interpretation of part 20b as a stop is more than reasonable. 
	(c) Lastly, Appellant argues that modifying Schram with Isogai so that the “the inner surface of the rim is located radially closer to the wick than the innermost stop surface of the stop” would render Schram inoperable for its intended purpose. Stating that Schram illustrates and discloses neck 66, i.e. the rim, being radially locked between the outer wall 81 and peripheral skirt 72 of the plug assembly; and that by modifying the rim’s position there would be a need to change the positioning of extension 96, and that by doing so, the extension 96 and its relief 98 won’t be aligned with protrusions 108, which is an intended sealing feature of Schram. Examiner respectfully disagrees. The relative position of the inner surface of the rim with relation to the inner surface of the stop can be changed without having to modify all these other parts. Alternatively, if extension 96 is moved, so can the protrusions 108 so that the device still seals and works as intended. Finally, Appellant argues that if the modification is done as taught by Isogai, the protrusions 108 will not be aligned with surface 36a, when the reservoir is mounted in the atomization device 10, as seen in Fig 1. Examiner respectfully disagrees. Modifying the relative positions of the inner surface of the rim and the inner surface of the stop, won’t necessarily mean that all the surrounding structures need to also be changed. There are ways to modify these surfaces while maintaining proper functionality, which Examiner is not required to construct. Lastly, Examiner notes that claim language requires the inner surface of the rim to be closer to the wick than the inner surface of the stop. This is broad in the sense that it does not require the whole rim to be closer to the wick than the stop. Therefore, Examiner asserts that merely modifying the location of the inner surfaces of both features will not prevent the device of Schram from working as intended. 
	Examiner asserts that the pending claims are properly rejected, as stated in the Final Action dated 10/21/2021. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUAN C BARRERA/Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/MICHAEL R REID/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.